57 F.3d 1068NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Marvin Emory WHITTINGTON, Plaintiff-Appellant,v.K.E. CRINER;  G.S. Baker;  Officer Orange;  The City ofRoanoke, VA, Defendants-Appellees.
No. 94-6748.
United States Court of Appeals, Fourth Circuit.
Submitted May 2, 1995.Decided June 19, 1995.

Marvin Emory Whittington, Appellant Pro Se.  Wilburn Charles Dibling, Jr., City Attorney, William X. Parsons, Assistant City Attorney, Roanoke, VA, for Appellees.
W.D.Va.
AFFIRMED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a jury verdict in favor of three Defendants and the court's directed verdict in favor of one Defendant in his 42 U.S.C. Sec. 1983 (1988) action in which he alleged use of excessive force during his arrest.  We have reviewed the record and find no reversible error.  Accordingly, we affirm the district court's order entering judgment for the Defendants.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED